Biddle, J.,
delivered the following opinion
“ There can be no doubt that the trust for accumulation established by this will exceeds the limits allowed by law in ordinary cases. It is, however, a trust for a chari ty of the most meritorious character, the foundation of a school for the training of female teachers. In Mann v. Mullen, 3 Norris, 302, Chief Justice Sharswood says: ‘While the statute of 43d Elizabeth is not in force, the principles which the English chancery has adopted on the subject *340obtain here, not by virtue of the statute, but as a part of pur common law. Hence, trusts for charities, with us, have always been upheld and enforced, no matter how uncertain were the objects; and though the effect evidently was to create a perpetuity, these have never been allowed as objections to their validity.’ To the same effect is Yard’s Appeal, 14 P. F. S., 99, and Mr. Justice Gray in Odell v. Odell, 10 Allen, 1, well says: ‘The justice or policy of a rule is not apparent which would prevent a person charitably disposed, but whose means are not large enough to carry out his purpose, from providing for an accumulation beyond the limit in other cases.’ We do not understand Hillyard v. Miller, 10 Barr, 337, to establish a different doctrine, but on the contrary, one quite consistent with it. There the attempt was to establish a formidable perpetuity by ‘tacking an insignificant charity’ to it. The Court say there was neither certainty or probability that- the hospital would be erected, and to sustain the trust, it was necessary to be absolutely certain ; if a time should arrive when the trustees could do no better with the surplus interest, they were to build a hospital with it, but not till then; thus a trust for indisputable accumulation would remain to go forever, founded on what is substantially a loan office in the garb of charity, and essentially no more so than a bank is a charity.
To none of these objections is the present trust liable. Our act of Assembly of 18th April, 1853, is in entire accordance with our common law, while by the ninth section, accumulations of incomes are declared void in so far as they exceed the limit of the act; it is expressly provided that a ‘donation, bequest, or devise for any literary, scientific, charitable, or religious purpose shall not come within the prohibition-of this section.’ But suppose this will is liable to all the objections urged against it, how can it profit the heir at law since the act of 1855? We surely cannot declare the trusts void, and hand the estate over to him, when, by the tenth section of that act, it is enacted ‘that no disposition of property hereafter made for any religious, charitable, literary, or scientific use, shall fail for want-of a trustee, or by reason of the objects being indefinite, uncertain, or ceasing, or depending upon the discretion of a last trustee, or being given in perpetuity or in excess of the annual value hereinbefore limited, but it shall be the duty of any orphans’ court, or court having equity' jurisdiction in the proper county, to supply a trustee, and by its decrees to carry into effect the intent of the donor or testator, so far as the same can be ascer*341tained and carried into effect consistently with law or equity.’
S. Griffith & Sons and S. F. Thompson for appellants.
A distinction is to be drawn between bequests given to a present existing charity or one to be immediately established, and a bequest to a charitable object or purpose which is not to vest or be called into existence, or become operative until after the expiration of the time prescribed by the rule against perpetuities : City of Philadelphia v. Heirs of Stephen Girard, 9 Wr., 9 ; Mann v. Mullin, 3 Norris, 297 ; Manners v. Library Co., 12 N., 165 ; Ould v. Hospital, 29 American Rep., 605-; Hillyard v. Miller, 10 B^rr 336
The act of April 26, 1855, (P. L., 328,) repeals by implication the proviso to the ninth section of the act of April 18, 1853, (P. L., 507.)
Rowland Evans and R. L. Ashhurst for appellee.
The will of Dr. Curran makes á present and immediate gift of the estate to trustees, and the beneficial objects of the gift are clearly and expressly declared to be the education of female teachers. The provisions as to accumillation of income, which are the subject of so much criticism by the appellants, are not conditions precedent to the gift — for the property is immediately vested in the trustees — nor do they qualify in any way the beneficial object or the purpose for which the gift is made; they merely prescribe the manner in which the bounty is to be applied. The gift is present and unconditional, the purpose that the entire estate shall be devoted to an educational charity is unqualified, but the trustees are required to accumulate a capital of $500,000 before making disbursements. Charitable trusts are not obnoxious to the common law rule against perpetuities, and a gift may be made to a charity not in esse or not to be in esse for an indefinite time: Perry v. Trusts, § 736 ; Attorney General v. Downing, Ambler, 550 ; Attorney General v. Bishop of Chester, 1 Bro C. C., *444; Society?). Attorney General, 3 Russ, 142 ; Sinnett v. Herbert, L. R., 7 Ch. App., 233 ; Chamberlayne v. Brockett, L. R., 8Ch. App., 207 ; Inglish v. Trustees, 3 Peters, 105; Ould v. Hospital, (supra;) Yard’s App., 14 P. P. S., 99.
*341This clearly, in our opinion, preserves the gift, and enables the Court so to administer it as to avoid any transgression of the law.”
The plaintiffs thereupon took this appeal, assigning for error the entry of the decree dismissing their bill with costs.
In view of the act of April 26, 1855, it is difficult to see what possible standing the appellants, claiming under the intestate laws of the Commonwealth, have in court to dispute the will. If, as they contend, the provisions of the will are unlawful, the Court can administer the trust under the act; otherwise, relief must be given by the Legislature, or else the property will escheat to the State.. In any event, nothing can come to the appellants : Manners v. Library Co., 12 N., 175.
January 21st, 1884.
Per Curiam: :
We have no doubt that the devise in question created a trust for a charitable purpose. This brings the case within the proviso to the ninth section of the act of 18th April, 1853, and prevents the devise from being held void, by reason of its provision for accumulations. If, however, the accumulation be in excess of that authorized by previous legislation, the tenth section of the act of 26th April, 1855, P. L., 328, gives to the' Legislature .the right to direct as to the manner in which such excess shall be disposed of, whether in conformity to the will of the testator, or by directing the same to be paid into the public treasury, It gives the appellants no right to the fund in question. The opinion of the learned judge contains a clear and correct statement of the law of this case.
Decree affirmed and appeal dismissed at the costs of the appellants.